Citation Nr: 0427487	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder. 

3.  Entitlement to service connection for residuals of a 
groin injury.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The Board notes that the veteran submitted VA outpatient 
treatment records at his June 2004 personal hearing.  At that 
time, he waived regional office consideration of the 
additional evidence submitted.  

The issues of entitlement to service connection for a back 
disorder, bilateral foot disorder, and residuals of a groin 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO 
denied service connection for right ear hearing loss.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's March 1996 rating decision is not so 
new or significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. §§  5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Since the March 1996 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to service connection for right ear hearing loss 
is not reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a July 2002 statement of the case and a 
supplemental statement of the case issued in June 2003, the 
RO notified the veteran of regulations pertinent to new and 
material evidence claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a January 2002 letter, prior to the March 2002 
adjudication of the veteran's claim, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  The VCAA 
provides that VA shall make reasonable efforts to assist in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

With respect to VA's duty to assist the veteran in a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate these claims.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for right ear 
hearing loss on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was denied in a March 1996 rating 
decision.  At that time, the RO denied the veteran's claim by 
stating that the service medical records were entirely 
negative as to complaints of or treatment for hearing loss.  
In addition, audiometric examinations on enlistment and 
separation were within normal limits.  The March 1996 rating 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2003).  

In March 1998 and May 2001, the veteran filed to reopen his 
service connection claim.  In October 2001 and March 2002 
rating decisions, veteran's claim was denied.  He disagreed 
with those decisions and initiated a timely appeal.  As there 
is a prior final determination for the veteran's claim, the 
March 1996 rating decision, the Board is now required to 
decide whether new and material evidence has been presented 
before reopening and adjudicating the merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the March 1996 rating 
decision, the veteran has submitted VA outpatient treatment 
and examination reports, as well as audiological reports.  
These records show complaints of hearing loss and diagnoses 
of bilateral sensorineural hearing loss, greater in the right 
ear.  In October 1993 it was noted that the veteran had 
reported acoustical trauma 48 years prior.  In July 1994, the 
veteran reported that he had injured his hearing during the 
war.  While these statements are included in the record, none 
of the examiners offered an independent opinion as to the 
etiology of the veteran's right ear hearing loss.  As such, 
the evidence submitted in support of the veteran's claims 
does not constitute new and material evidence because 
although it is new, it does not bear directly and 
substantially upon the issue of service connection.  That is, 
the evidence submitted in support of the claim does not 
constitute new and material evidence to the extent it is 
essentially cumulative and redundant of the evidence of 
record at the time of the prior final denial.  

As discussed above, the RO denied the veteran's claim based 
upon lack of medical evidence that the veteran had right ear 
hearing loss during active service.  There remains a lack of 
such evidence.  The veteran has not submitted any competent 
evidence to show that he has right ear hearing loss that was 
incurred in or aggravated by active service.  Moreover, the 
veteran has not submitted medical evidence of a nexus opinion 
that any current right ear hearing loss is related to active 
service.   

The contentions made by the veteran since the March 1996 
rating decision requesting that his service connection claim 
be reopened cannot be considered new.  For the most part, his 
statements are duplicative and repetitive of the contentions 
he made previously.  Moreover, such statements are not 
material.  He does not possess medical expertise, and he is, 
therefore, not competent to render an opinion on matters 
involving medical knowledge, such as diagnosis or causation.  

The Board finds that there is a complete lack of medical 
evidence linking right ear hearing loss to the veteran's 
military service.  Where, as here, the determinative issue is 
one of medical diagnosis, causation, or aggravation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence submitted 
subsequent to the March 1996 denial of the veteran's claim is 
not sufficient to reopen the claim of entitlement to service 
connection for right ear hearing loss.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is not reopened; the appeal is denied.




REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to service 
connection for a back disorder, bilateral foot disorder, and 
residuals of a groin injury. 

The Board notes that in November 2000 Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board has thoroughly reviewed the claims file and it does 
not appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA for his claims of 
entitlement to service connection for a bilateral foot 
disorder and residuals of a groin injury.  While the veteran 
was issued letters regarding the VCAA in July 2001, August 
2001, and January 2002, those letters were specifically 
issued for separate claims.  In Quartuccio, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  Given the 
guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  

The Board also notes that private treatment records may exist 
that have not yet been received.  At his June 2004 personal 
hearing, the veteran stated that he had received treatment 
for his back at University of Pittsburgh Presbyterian Medical 
Center (UPMC) approximately 5 years prior.  A review of the 
claims folder indicates that the RO attempted to obtain those 
records in June 1998.  However, a July 1998 response from 
Presbyterian Medical Center noted that the veteran's 
authorization had expired and that a properly signed and 
dated authorization made out to UPMC no more than 90 days old 
was required to obtain the records.  It does not appear that 
the RO attempted to obtain the records again.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues of 
entitlement to service connection for a 
bilateral foot disorder and residuals of 
a groin injury.  In particular, the RO 
should notify the veteran of what 
evidence is required to substantiate his 
claims, what evidence, if any, the 
veteran is to submit, and what evidence, 
if any, VA will obtain in accordance with 
the VCAA.  See Quartuccio supra.  Any 
notice given, or action taken thereafter, 
must comply with the provisions of the 
VCAA as well as any applicable legal 
precedent.   

2.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records, and then contact the 
University of Pittsburgh Presbyterian 
Medical Center in Pittsburgh, 
Pennsylvania and request any and all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from 1997 to the present.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

3.  After the RO has ensured that there 
has been compliance with the duties to 
notify and assist the veteran as set 
forth in the VCAA, and after all 
additional evidence has been received, 
the RO should readjudicate the issues on 
appeal.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



